Citation Nr: 0938444	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a low back disorder, as 
secondary to service-connected traumatic arthritis of the 
right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In May 2007, a hearing was held 
before the undersigned Veterans Law Judge making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  In 
September 2007, the case was remanded for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is once again required in this case.  
Although the Board sincerely regrets the additionally delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  

The Veteran seeks secondary service connection for a low back 
disorder.  Under 38 C.F.R. § 3.310(a), secondary service 
connection is awarded when a disability is proximately due to 
or the result of a service-connected disability.  
Additionally disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 448 
(1995) (en banc).  

Pursuant to the Board's remand of September 2007, the Veteran 
was examined by VA in August 2009.  However, the examiner 
concluded that there was insufficient data to permit him to 
offer any diagnosis or opinion in this matter (recent medical 
evaluation records were not then of record).  Moreover, while 
the July 2004 VA spine examiner offered an opinion that the 
Veteran's degenerative disc disease (DDD) of the lumbosacral 
spine was not as least as likely as not related to his 
service-connected right ankle disorder, the examiner did not 
address whether the low back disorder was aggravated by the 
service-connected right ankle disorder.  Thus, the Board 
finds that the Veteran should be afforded a new VA 
examination to address whether any low back disorder was 
caused or aggravated by his service-connected right ankle 
disorder.  

Additionally, through his representative, the Veteran has 
submitted the additional medical records noted above to the 
Board without waiver of the RO's initial review of that 
evidence.  Thus, remand is also appropriate to give the RO an 
opportunity to review this evidence.  38 C.F.R. § 20.1304(c) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated 
studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's service-
connected right ankle disorder either 
(a) caused or (b) aggravated his low 
back disorder, including DDD of the 
lumbosacral spine.

In determining whether the right ankle 
disorder aggravated any low back 
disorder, the examiner should determine 
the baseline level of the low back 
disorder, and then assess whether the 
right ankle disorder has aggravated 
this disability beyond the natural 
progress of the disorder.  

A complete rationale must be provided 
for all opinions or conclusions 
reached.  

2.  Following completion of the above, 
the claim should be readjudicated.  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing all additional evidence 
received since the most recent 
supplemental statement of the case, and 
given an opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

